

115 S2490 IS: TRID Improvement Act of 2018
U.S. Senate
2018-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2490IN THE SENATE OF THE UNITED STATESMarch 5, 2018Mr. Scott (for himself and Mr. Jones) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Real Estate Settlement Procedures Act of 1974 to modify requirements related to
			 mortgage disclosures.
	
 1.Short titleThis Act may be cited as the TRID Improvement Act of 2018. 2.Amendments to mortgage disclosure requirementsSection 4(a) of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2603(a)) is amended—
 (1)by striking itemize all charges and inserting itemize all actual charges; (2)by striking and all charges imposed upon the seller in connection with the settlement and and inserting and the seller in connection with the settlement. Such forms; and
 (3)by inserting after or both. the following: Charges for any title insurance premium disclosed on such forms shall be equal to the amount charged for each individual title insurance policy, subject to any discounts as required by State regulation or the title company rate filings..